Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

This Office Action is in response to applicants’ information disclosure statement file on March 16, 2021. Claims 1-4, 7-14, and 17-22 are pending and have been considered as follows.



Information Disclosure Statement


The information disclosure statement (IDS) submitted on March 16, 2021 is being considered by the examiner.


Interview Summary

A proposed amendment was submitted for applicant’s consideration. Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.

  
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. Kelly Stewart (Reg. No. 71,949), on April 12, 2021.


The application has been amended as follows:



	a communications module;
	a processor coupled to the communications module; and
	a memory coupled to the processor and storing processor-executable instructions which, when executed, configure the processor to:
		provide, via the communications module and to a client device associated with an authenticated entity, an intraday transfer interface continuously identifying a plurality of intraday transfers for the authenticated entity and including one or more widgets for processing of one or more of the identified intraday transfers;
		receive, via the communications module and from the client device, a signal representing a command input through one or more of the widgets provided on the intraday transfer interface, the command associated with a processing condition for at least one of the plurality of intraday transfers, the processing condition including transfer identification information for identifying affected intraday transfer, [[transfers ]]a [[threshold]]threshold, and an action to be applied to affected intraday transfers;
		for at least one of the plurality of intraday transfers, determine, based on the transfer identification information, that the action is to be applied to the at least one of the plurality of intraday transfers;
		for at least one of the plurality of intraday transfers, compare a value associated with the intraday transfer to the threshold;
		in response to determining that the action is to be applied to the at least one of the plurality of intraday transfers and based on the comparison, automatically configure 
		provide, via the communication module and to the client device, an updated intraday transfer interface indicating processing of the at least one of the plurality of intraday transfers according to the action.


Claim 5. (Cancelled).

Claim 6. (Cancelled).  


Claim 11. (Currently Amended)  A method performed at a server, the method comprising:
	providing, to a client device associated with an authenticated entity, an intraday transfer interface continuously identifying a plurality of intraday transfers for the authenticated entity and including one or more widgets for processing of one or more of the identified intraday transfers;
	receiving, from the client device, a signal representing a command input through one or more of the widgets provided on the intraday transfer interface, the command associated with a processing condition for at least one of the plurality of intraday transfers, the processing condition including transfer identification information for identifying , a threshold, and an action to be applied to affected intraday transfers;
	for at least one of the plurality of intraday transfers, determining, based on the transfer identification information, that the action is to be applied to the at least one of the plurality of intraday transfers;
	for at least one of the plurality of intraday transfers, comparing a value associated with the intraday transfer to the threshold;
	in response to determining that the action is to be applied to the at least one of the plurality of intraday transfers and based on the comparison, automatically configuring the at least one of the plurality of intraday transfers to be processed based on the action; and
	providing, to the client device, an updated intraday transfer interface indicating processing of the at least one of the plurality of intraday transfers according to the action.


Claim 15. (Cancelled).

Claim 16. (Cancelled).  


Claim 20.  (Currently Amended)  A non-transitory computer readable storage medium comprising processor-executable instructions which, when executed, configure a processor to:

	receive, from the client device, a signal representing a command input through one or more of the widgets provided on the intraday transfer interface, the command associated with a processing condition for at least one of the plurality of intraday transfers, the processing condition including transfer identification information for identifying affected intraday transfers, a threshold, and an action to be applied to affected intraday transfers;
	for at least one of the plurality of intraday transfers, determine, based on the transfer identification information, that the action is to be applied to the at least one of the plurality of intraday transfers;
	for at least one of the plurality of intraday transfers, compare a value associated with the intraday transfer to the threshold;
	in response to determining that the action is to be applied to the at least one of the plurality of intraday transfers and based on the comparison, automatically configure the at least one of the plurality of intraday transfers to be processed based on the action; and
	provide, to the client device, an updated intraday transfer interface indicating processing of the at least one of the plurality of intraday transfers according to the action.


Claims 1-4, 7-14, and 17-22 is/are allowed.
5-6 and 15-16 is/are cancelled.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest or render obvious the each and every claimed limitation of the current invention as amended by the applicant, especially the limitation of a server computer system comprising: a communications module; a processor coupled to the communications module; and a memory coupled to the processor and storing processor-executable instructions which, when executed, configure the processor to: provide, via the communications module and to a client device associated with an authenticated entity, an intraday transfer interface continuously identifying a plurality of intraday transfers for the authenticated entity and including one or more widgets for processing of one or more of the identified intraday transfers; receive, via the communications module and from the client device, a signal representing a command input through one or more of the widgets provided on the intraday transfer interface, the command associated with a processing condition for at least one of the plurality of intraday transfers, the processing condition including transfer identification information for identifying affected intraday transfer, a threshold, and an action to be applied to affected intraday transfers; for at least one of the plurality of intraday transfers, determine, based on the transfer identification information, that the action is to be applied to the at least one of the plurality of intraday transfers; for at least one of the plurality of intraday transfers, compare a value associated with the intraday transfer to the threshold; in response to determining that the action is to be applied to the at least one of the plurality of intraday transfers and based on the comparison, automatically configure the at least one of the plurality of intraday transfers to be processed based on the action; and provide, via the communication module and to the client device, an updated intraday transfer interface indicating processing of the at least one of the plurality of intraday transfers according to the action.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAZU A MIAH/Primary Examiner, Art Unit 2441